 

Exhibit 10.9

 



AMARANTUS BIOSCIENCE HOLDINGS, INC.

 

Letter Agreement

dated

September 30, 2015

 

This letter agreement dated September 30, 2015 (this “Letter Agreement”) amends
that (i) Securities Purchase Agreement dated September 30, 2015 (the “SPA”) by
and between Amarantus Bioscience Holdings, Inc. (the “Company”) and Delafield
Investments Limited (“Delafield”) and (ii) Exchange Agreement dated September
30, 2015, between Dominion Capital, LLC (“Dominion,” and, together with
Delafield, collectively, the “Lenders”) and the Company (the “Exchange
Agreement,” and, together with SPA, collectively, the “Acquiring Agreements”)
solely to the extent described below. To the extent of any inconsistency between
this Letter Agreement and/or the Acquiring Agreement(s), this Letter Agreement
shall control and supersede any contrary provisions in either of the Acquiring
Agreements.

 

This Letter Agreement is incorporated by reference into the Acquiring
Agreements.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the applicable Acquiring Agreements. Except as expressly set forth in this
Letter Agreement, the Acquiring Agreements shall continue unmodified.

 

Increase in Authorized Shares of Common Stock

 

Notwithstanding anything to the contrary provided herein or elsewhere, the
Company shall use its best-efforts to (i) file with the Secretary of State of
Nevada, and (ii) cause to be effective a Certificate of Amendment to the
Company’s Certificate of Incorporation increasing its authorized and unissued
shares of Common Stock to 150,000,000 shares (the “Increase”), within sixty (60)
days from the date hereof, but in no event later than seventy-five (75) days
following the date hereof (the “Last Day”). Failure by the Company to use its
best efforts to effectuate the Increase, if the Increase does not occur by the
Last Day and/or if the Increase occurs by the Last Day but such Increase did not
comply with all applicable laws, rules and regulations, including but not
limited to the laws of the State of Nevada and the Securities and Exchange
Commission (each a “Breach”), then the Company shall pay to each Lender for each
day that the Company has not cured such Breach in cash by wire transfer to each
Lender an amount equal to 1% of each such Lender’s aggregate principal amount of
Notes, Stated Value of any Series E Preferred Stock of the Company (the “E
Shares”), and Stated Value of any Series H Preferred Stock of the Company (the
“H Shares”) owned by such Lender until such Breach is cured and all amounts owed
to the Lenders hereunder are received in full in cash by each Lender by wire
transfer pursuant to wiring instructions provided to the Company from each
Lender (the “1% Payment”). Notwithstanding anything to the contrary provided
herein, at either Lenders’ option, such Lender may (subject to any other
agreement between the parties) declare and Event of Default under the Notes
and/or require a Mandatory Redemption (as defined in the E Certificate or the H
Certificate, as applicable) and obtain any other relief available under
applicable law, whether in equity or otherwise, and/or in any of the Documents,
the RD SPA, the RD Warrants, the E Certificate, the H Certificate and/or any
documents related thereto (the “RD Documents”). In no event shall any action or
non-action by either Lender constitute a waiver of any right and/or remedy such
Lender may have under law, the Documents and/or the RD Documents. Once the
Increase is in effect, the Company shall immediately calculate the Required
Reserve Amount for each Lender (for Delafield as defined in the SPA and for
Dominion as defined in the Exchange Agreement) and immediately provide a draft
of an irrevocable instruction to its transfer agent to each Lender, which once
approved by each Lender, shall immediately be signed by the Company and
delivered to the Company’s transfer agent to meet the Required Reserve Amount of
each Lender. In addition to the Increase as provided in this Letter Agreement,
in the event that at any time and from time to time following the Increase the
Required Reserve Amount for each Lender has not been reserved and the Company
does not have sufficient authorized but unissued shares of Common Stock to meet
such Required Reserve Amount, then the Company shall have the same obligation
set forth above with respect to the Increase including, but not limited to, the
60 and 75 days and its obligations to use its best efforts, but adjusted as
applicable to any subsequent deficiency in the Required Reserve Amount and the
Lenders shall have the same rights and remedies, including but not limited to,
the right to receive 1% Payments for any Breach.

 

 

The date of this Letter Agreement is September 30, 2015



 

 

 

[ACKNOWLEDGEMENT SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written

 

  DELAFIELD INVESTMENTS LIMITED           By:       Name:     Title:            
    DOMINION CAPITAL, LLC         By:       Name:     Title:                
AMARANTUS BIOSCIENCE HOLDINGS, INC.               By:       Name:     Title:  

 



 -2- 

